DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball valve, rupture disk, fracturable ceramic dome or disk, flapper valve and check valve disclosed in claims 2-6 and 9-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite. Claim 1 states “a fluid flow path between an interior of the drillpipe landing string and an annulus defined between the drillpipe landing string and the wellbore”. Further applicant states “the flow path from the top of the drill pipe landing string”. Examiner contends these are two different flow paths that need to be further defined in independent claim.  Examiner contends the flow path disclosed in lines 8-9 cannot be the same flow path in line 11. Examiner contends these limitations are confusing and is indefinite.
Claim 5 is ambiguous and confusing and is rendered indefinite.  Claim 1 states “a drillpipe flow restrictor attached to the drillpipe landing string above the diverter and configured to selectively block the flow path from a top of the drill pipe landing string while allowing fluid in the wellbore to be displaced up an interior of the liner casing string, through the ports of the diverter.  Examiner contends a flapper cannot “selectively block the flow path from a top of the drill pipe landing string”. The flapper acts as a one way valve that only can selectively block the flow path below the flapper based on the configuration of the flapper.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how is the drillpipe diverter converted. The claims does not teach elements are structure needed to convert the drillpipe converter.
Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how is the diverter actuated to close the diverter ports. Examiner contends in the background of the invention the specification teaches dropping a ball or dart to shift a sleeve within a diverter. (Par. [0014]). However, none of the claims disclose the use of a ball or dart in conjunction with a sleeve in the diverter to close the ports.  Additionally, examiner contends a ball or dart will block the fluid path through the bore of the diverter.  Applicant has not addressed the issue of removing the ball or dart to reopen the bore of the diverter. Furthermore, claim 13 teaches the use of a check valve.  Examiner contends dropping ball or dart cannot be used with a check valve as described in claim 13.
Claims 9-13 are ambiguous and confusing and are rendered indefinite.  In claims 8-13 applicant further defines “blocking the fluid flow up through the drillpipe string to the surface” by adding structural elements.  Examiner is unsure if these elements are in addition to the flow restrictor or these elements are supposed to further define the flow restrictor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Javed US Patent 9,255,466 (Javed) in view of Mericas et al. PG Pub. 2018/0238460 (Mericas).
Regarding claim 1, Javed discloses a system for controlling surge pressure, assembled onto a liner casing string (liner; col. 3, lines 23-26) and a drillpipe landing string (drill pipe/drillstring; col. 3, lines 23-27) to be deployed into an oil or gas wellbore that is being drilled using a managed pressure drilling technique, the system comprising: a drillpipe diverter (206, 208, 210) attached to the drillpipe landing string and comprising ports (210) that, when open, provide a fluid flow path (fluid flow path illustrated by arrows and fluid F in Fig. 1; col. 3, lines 39-40) between an interior of the drillpipe landing string and an annulus defined between the drillpipe landing string and the wellbore; and a drillpipe flow restrictor (212) attached to the drillpipe landing string above the diverter (204, 206, 208, 210) and configured to selectively block the flow path from  a top of the drill pipe landing string while allowing fluid in the wellbore to be displaced up an interior of the liner casing string, through the ports (204, 210) of the diverter, and into the annulus defined between the drillpipe landing string and the wellbore (col. 4, lines 58-64), wherein the drillpipe flow restrictor and the drillpipe diverter are convertible to provide a fluid flow path from the wellbore through the liner casing string to a top surface while blocking flow through the ports of the diverter into the annulus (col. 4, line 64-col. 4, line 3). (Abstract; col. 4, line 58-col. 5, line49; Fig. 1). Also, The recitation “being drilled using a managed pressure drilling technique” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of 
However, Javed does not teach the auto-fill float equipment is configured to allow fluid flow from the wellbore into the liner casing string as the liner casing string is lowered and is convertible to block fluid flow path from the wellbore into the liner casing string, while allowing fluid to flow from the liner casing string into the wellbore.
Nonetheless, Mericas teaches a float valve assembly (134) attached to the lower end of casing string (110) that is being lowered into a wellbore. (Fig. 1).  The float valve assembly (134) in Fig. 1 is the same as the float valve assembly (200) in Fig. 2. (Par. [0014]).  The float valve assembly (200) is configured to allow fluid flow from the wellbore into the liner casing string as the liner casing string is lowered. (Par. [0039]; Fig. 3A). Also, the float valve assembly (200) is convertible to block fluid flow path from the wellbore into the liner casing string, while allowing fluid to flow from the liner casing string into the wellbore. (Par. [0040-41]; Fig. 3B-3C).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Javed with a float shoe/valve that has the ability to allow fluid into the casing string/liner from the wellbore while being lowered and converting the float shoe to allow fluid from inside the liner to the wellbore as taught by Mericas for the purpose of selectively blocking fluid through the float shoe depending on what stage of operation of the cementing of the casing/liner string. This would achieve the predictable result of allowing fluid to enter the casing/liner string while the casing/liner string is conveyed into the wellbore and 
Regarding claim 2, Javed discloses the drillpipe flow restrictor (212) is a selectively actuatable ball valve (212). (col. 3, lines 41-43; Fig. 1).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Mericas and Logiudice et al. PG Pub. 2006/0011354 (Logiudice).
Regarding claim 7, Javed discloses a method of controlling surge pressure when installing a liner casing string into a wellbore that is drilled using a managed pressure drilling technique, the method comprising; assembling the liner casing string (liner; col. 3, lines 23-26) (340; col. 8, lines 26-31; Fig. 11); connecting a liner hanger (330) to a top end of the liner casing string; connecting a drill pipe landing (drill pipe/drillstring; col. 3, lines 23-27)(305; col. 8, lines 26-31; Fig. 11) string above the liner hanger via a crossover connection wherein the drillpipe landing string includes a diverter (204, 206, 208, 210), with diverter ports (204, 210) open located in a lower portion of the string and a flow restrictor (212) in a closed position in the drill pipe landing string, above the diverter; lowering the liner casing string into the well to a desired depth, while allowing displaced fluid to flow up through an interior of the liner casing string and through the diverter  (204, 206, 208, 210) to an annulus between an exterior of the drillpipe landing string and the wellbore, wherein fluid flow up the interior of the drillpipe landing string above the diverter is blocked by the flow restrictor (col. 4, lines 58-64) (fluid flow path illustrated by arrows and fluid F in Fig. 1; col. 3, lines 39-40); establishing a connection between the drillpipe landing string and a top drive (not illustrated but inherent); actuating the flow restrictor (212), into an open position, allowing fluid to flow from the top drive through the (col. 4, line 64-col. 4, line 3); actuating the diverter, to close the diverter ports (204) thereby allowing fluid to be pumped from the top drive through the drillpipe landing string and liner casing string, wherein fluid is prevented from flowing out of the diverter (col. 5, lines 21-24 & lines 41-45); pumping drilling fluid from the top drive through the drillpipe landing string and liner casing string; cementing the liner casing string in place (cementing; col. 5, lines 41-45). (Abstract; col. 4, line 58-col. 5, line49; Fig. 1). Also, The recitation “being drilled using a managed pressure drilling technique” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).   Furthermore, the claims does not claim the positive step of drilling and the system and method claims are dealing with placing a liner in a wellbore that is already drilled.
However, Javed does not teach actuating the auto-fill float equipment to prevent fluid from flowing from the wellbore into the liner casing; as well as cementing the liner casing in place wherein cementing includes launching a first cement plug and pumping cement through the drillpipe landing string and liner casing string; and pumping drilling fluid to displace cement into an annulus surrounding the liner casing string.
Nonetheless, Mericas teaches a float valve assembly (134) attached to the lower end of casing string (110) that is being lowered into a wellbore. (Fig. 1).  The float valve assembly (134) in Fig. 1 is the same as the float valve assembly (200) in Fig. 2. (Par. [0014]). The float valve assembly (200) is configured to allow fluid flow from the wellbore into the liner casing string as the liner casing string is lowered. (Par. [0039]; Fig. 3A). Also, the float valve assembly (200) is convertible to block fluid flow path from the wellbore into the liner casing string, while allowing fluid to flow from the liner casing string into the wellbore. (Par. [0040-41]; Fig. 3B-3C).
Also Longuidice teaches cementing a casing (80) that is lowered into the wellbore (75) using the running string (50). The cementing operation typically involves running one or more cement plugs (or darts) into the casing (80) to separate the cement from other wellbore fluids. (Par. [0065]). Additionally, the running string (50) has a surge reduction bypass valve.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Javed with a float shoe/valve that has the ability to allow fluid into the casing string/liner from the wellbore while being lowered and converting the float shoe to allow fluid from inside the liner to the wellbore as taught by Mericas for the purpose of selectively blocking fluid through the float shoe depending on what stage of operation of the cementing of the casing/liner string. This would achieve the predictable result of allowing fluid to enter the casing/liner string while the casing/liner string is conveyed into the wellbore and changing the configuration of the float shoe to allow fluid or cement to flow from the bore of the casing/liner string through the float collar to the annulus for the purpose of cementing the liner or casing in place. Last examiner contends a float shoe and float valve are the same. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Javed cementing system with the use of cement plugs as taught by Longuidice for the purpose of separating the cement from other fluids.
Regarding claim 8, Longuidice discloses launching a second cement plug between the cement and drilling fluid to displace the cement. (Par. [0065])
Regarding claim 9, Longuidice discloses the blocking of fluid flow up through the drillpipe landing string to the surface comprises using a selectively actuatable ball valve (212). (col. 3, lines 41-43; Fig. 1).
Allowable Subject Matter
Claims 3-6 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed November 1, 2021, with respect to the drawing objections, specification objection, and claim objections have been fully considered and are persuasive.  The drawing objections, specification objection, and claim objections have been withdrawn. 
Applicant’s arguments, see Remarks, filed November 1, 2021, with respect to the rejection(s) of claims 1, 7-8 and 13 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  See rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676